Citation Nr: 1424338	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  10-32 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for alopecia areata.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In August 2009, the RO denied a claim for a TDIU.  In August 2010, the RO denied claims for service connection for sleep apnea, sinusitis, and alopecia areata.  

In March 2012, the Veteran was afforded a Board hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for sinusitis, and alopecia areata, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At his Board hearing, held in March 2012, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, informed the Board that a withdrawal of the issue of entitlement to service connection for sleep apnea was requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) as to the issue of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b) (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, at the appellant's March 2012 hearing, the appellant, through his authorized representative, stated that the appellant desired to withdraw his appeal as to the issue of entitlement to service connection for sleep apnea.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the issue of entitlement to service connection for sleep apnea, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for sleep apnea is dismissed.




REMAND

The Veteran asserts that he has sinusitis and alopecia areata that were caused by service.  During his hearing, held in March 2012, the Veteran asserted that he had sinus symptoms during service, with ongoing symptoms thereafter.  He testified that he was treated for alopecia areata, mostly in his scalp area, sometime between 1979 and 1981, during service at Fort Rucker, and that he was sent to see a specialist at an Air Force Base in Biloxi, Mississippi.  He stated that his symptoms currently primarily affected him in the beard area, and that they had been ongoing since his service.  With regard to his claim for a TDIU, the Veteran asserted that he could do very little lifting due to his service-connected hernia, and that he could not work around dust or chemicals due to his sinusitis.  He stated that he could not perform sedentary labor due to leg symptoms related to his PAD (peripheral arterial disease) and neuropathy, and the medication he took for those symptoms, which impaired his concentration.  

In March 2012, the Veteran testified that he had participated in a VA vocational rehabilitation program from 2000 to the present.  However, the claims file does not currently contain any vocational rehabilitation records.  Therefore, on remand, an attempt should be made to obtain these records.  See Moore v. Gober, 10 Vet. App. 436, 440 (1997).

The most recent VA treatment reports of record are dated in January 2012.  During his March 2012 hearing, the Veteran requested that the record be held open for 60 days to allow him to obtain additional VA records of treatment from the Memphis VA Medical Center.  However, there is no record to show that the Veteran ever submitted any additional evidence.  

There are heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Veteran's request that the record be held open for 60 days so that he could obtain additional VA treatment reports indicates that he believes that these VA treatment records are relevant to his claims.  Thus, any outstanding VA treatment records must be obtained and associated with the claims file.  VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

Evidence associated with the claims file also indicates that the Veteran has applied for disability benefits from the Social Security Administration (SSA).  See e.g., letter from the Veteran's attorneys to the SSA, dated in November 2011.  However, no SSA records are currently associated with the claims file.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  On remand, an attempt should be made to obtain the Veteran's SSA decision and associated records, and they should be associated with the claims file.

Finally, with regard to the claim for TDIU, service connection is currently in effect for splenectomy, hidradenitis suppurativa with scars, bilateral hearing loss, tinnitus, and a recurrent ventral hernia.  A review of the Veteran's most recent VA skin examination report, dated in February 2011, shows that the examiner did not specifically address the effects of the Veteran's service-connected skin disability on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  Accordingly, on remand, the Veteran should be afforded new VA examinations which discuss the effects of his service-connected disabilities on his ability to work.  Id.; Barr v. Nicholson, 303 Vet. App. 303, 311 (holding that once VA undertakes the effort to provide an examination it must provide an adequate one).  In this regard, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, the most recent examination reports for the Veteran's other service-connected disabilities (i.e., other than his hidradenitis suppurativa with scars) are dated in June 2009, which is almost five years ago.  Under the circumstances, the Veteran should be afforded new examinations of all of his service-connected disabilities.

The appellant is hereby notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination(s) without good cause may include denial of the claim(s).  38 C.F.R. §§ 3.158 and 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide all necessary information/authorization regarding his participation in a vocational rehabilitation program, followed by an attempt to obtain any relevant records, as appropriate.

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for any relevant symptoms after January 2012 (i.e., after the most recent VA medical treatment records currently associated with his claims file), in order to determine if relevant records exist that are not currently associated with the claims file.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  Regardless of whether a response is received from the Veteran, all updated VA medical records should be obtained.

3.  Obtain the SSA's decision pertaining to the Veteran's claim for disability benefits, and its supporting medical records.

4.  The Veteran should be afforded examinations to determine the current extent of all of his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  All necessary tests should be conducted. 

The examiner(s) is/are specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner(s) should be provided with a list of all of the Veteran's service-connected disabilities.

5.  After the adjudication or other appropriate disposition of the claims for service connection for sinusitis, and alopecia areata, the RO/AMC should readjudicate the TDIU issue on appeal.  If any of the benefits sought on appeal remains denied, the RO/AMC should furnish the appellant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and affords them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


